                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JIMMIE O’NEAL,
                                                Case No. 1:19-cv-00483-REB
                      Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 JAY CHRISTENSEN,

                      Respondent.


       Petitioner Jimmie O’Neal has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court conviction. See Dkt. 3. The Court now reviews the

Petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

                                REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court must review a habeas corpus petition upon receipt to determine whether it is

subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where




INITIAL REVIEW ORDER - 1
“it plainly appears from the face of the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”1 Id.

2.      Discussion

        In the Fifth Judicial District Court in Gooding County, Idaho, Petitioner pleaded

guilty to voluntary manslaughter. The judgment of conviction was entered on May 2,

2017. Petitioner received a unified sentence of twelve years in prison with six years fixed.

Petitioner pursued a direct appeal as well as state post-conviction relief. Dkt. 3 at 1–3.

        In the instant Petition for Writ of Habeas Corpus, Petitioner brings four claims, all

of which appear to be based on an allegedly “tainted” presentence investigation report

(“PSI”). Claim 1 alleges that, in violation of due process, the trial court relied on an

unconstitutionally obtained PSI and, as a result, lacked jurisdiction to sentence Petitioner.

        Claim 2 asserts ineffective assistance of trial counsel, in violation of the Sixth and

Fourteenth Amendments, based on counsel’s “allow[ing] [the] [court to proceed

knowingly with sentencing when court would use reliance on a[n] unconstitutionally

obtained and tainted PSI.”2 Id. at 7. In this claim, Petitioner seems to allege that counsel




1
  However, in making its Rule 4 review the Court is not required to comb through a Petitioner’s exhibits
or other documents to determine whether a petitioner may proceed, nor is a respondent required to
consider or address such documents when responding to the Petition. This is because Habeas Rule 2(c)(1)
requires the petitioner to “specify all the grounds for relief available to petitioner.” That is, a habeas
petitioner must include—in the petition itself—“all of the information necessary to adjudicate that
Petition.” Sivak v. Christensen, No. 1:16-CV-00189-BLW, 2018 WL 4643043, at *2 n.3 (D. Idaho Sept.
27, 2018) (unpublished). Therefore, the Court has considered only the Petition itself in its Rule 4 review.
2
 Claim 2 also cites the Fifth Amendment. However, because Petitioner asserts the same Fifth
Amendment claim in Claim 3, the Court will construe Claim 2 solely as an ineffective assistance claim
and Claim 3 as a Fifth Amendment claim based on the state court’s reliance on the PSI.
INITIAL REVIEW ORDER - 2
failed to invoke Petitioner’s right to remain silent with respect to the PSI. Id. (citing

Miranda v. Arizona, 384 U.S. 436 (1966)).

       In Claim 3, Petitioner appears to assert that his Fifth Amendment right to be free

from compelled self-incrimination was violated when the sentencing judge relied on the

PSI. Id. at 8.

       Claim 4 alleges that various Idaho state courts “abused [their] authority” by

continuously “fail[ing] to correct” violations of Petitioner’s rights. Id. at 9. This claim is

subject to dismissal because it does not assert a violation of a specific federal right.

Petitioner’s generalized reference to “basic protections” and his citation to United States

Supreme Court cases are insufficient to place Respondent or the Court on notice of the

specific federal violation asserted in Claim 4. See id. Therefore, Claim 4 will be

dismissed.

       Petitioner may proceed on Claims 1 through 3 of the Petition to the extent that

those claims (1) are cognizable in a federal habeas corpus action, (2) were timely filed in

this Court, and (3) were either properly exhausted in state court or are subject to a legal

excuse for any failure to exhaust in a proper manner. It is necessary for the Court to

review portions of the state court record to resolve preliminary procedural issues, and it

would also be helpful to receive briefing from Respondent. Therefore, the Court will

order the Clerk to serve a copy of the Petition on counsel for Respondent, who may

respond either by answer or pre-answer motion and who will provide relevant portions of

the state court record to this Court.



INITIAL REVIEW ORDER - 3
3.     Potentially Applicable Standards of Law

       Because Petitioner is pro se and because the Court finds that focused briefing from

the parties would be beneficial in this case, the Court provides the following standards of

law that might, or might not, be applicable to the Petition.

       A.     Statute of Limitations

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) generally

requires a petitioner to seek federal habeas corpus relief within one year from “the date

on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). However, the one-year

statute of limitations can be tolled (or suspended) under certain circumstances. AEDPA

provides for tolling for all of “[t]he time during which a properly filed application for

State post-conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). A

motion to reduce a sentence that is not a part of the direct review process and that

requires re-examination of the sentence qualifies as a collateral review application that

tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-56 (2011). Thus,

to the extent that a petitioner properly filed an application for post-conviction relief or

other collateral challenge in state court, the one-year federal limitations period stops

running on the filing date of the state court action and resumes when the action is

completed.

       The statute of limitations can also be equitably tolled (in other words, the

limitations period would stop running) under exceptional circumstances. “[A] petitioner

is entitled to equitable tolling only if he shows (1) that he has been pursuing his rights

INITIAL REVIEW ORDER - 4
diligently, and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks

omitted). In addition, AEDPA’s statute of limitations is subject to an actual innocence

exception. A petitioner who satisfies the actual innocence gateway standard may have

otherwise time-barred claims heard on the merits. McQuiggin v. Perkins, 133 S. Ct. 1924,

1931-32 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011) (en banc). Actual

innocence in this context means “factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 624 (1998).

       B.     Exhaustion and Procedural Default

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court.

Id. at 847.

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it

because of the state’s procedural rules, the claim is procedurally defaulted. Gray, 518

U.S. at 161-62. Procedurally defaulted claims include those within the following

INITIAL REVIEW ORDER - 5
circumstances: (1) when a petitioner has completely failed to raise a claim before the

Idaho courts; (2) when a petitioner has raised a claim, but has failed to fully and fairly

present it as a federal claim to the Idaho courts; and (3) when the Idaho courts have

rejected a claim on an adequate and independent state procedural ground. Id.; Baldwin v.

Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       If a claim is procedurally defaulted, a federal court can still hear the merits of the

claim if the petitioner meets one of two exceptions: (1) a showing of adequate legal cause

for the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or

(2) a showing of actual innocence, which means that a miscarriage of justice will occur if

the claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995);

Murray v. Carrier, 477 U.S. 478, 488 (1986).

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim

INITIAL REVIEW ORDER - 6
for review in state court will suffice.”). However, for ineffective assistance of counsel of

trial or direct appeal counsel to serve as cause to excuse the default of a claim, that

ineffective assistance claim must itself have been separately presented to the state

appellate courts. Id. at 451 (“[A]n ineffective-assistance-of-counsel claim asserted as

cause for the procedural default of another claim can itself be procedurally defaulted.”) If

the ineffective assistance asserted as cause was not fairly presented to the state courts, a

petitioner must show that an excuse for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S.

551, 554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the

general rule is that any errors of counsel during a post-conviction action cannot serve as a

basis for cause to excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. The Supreme Court has described and clarified the Martinez cause and prejudice test

as consisting of four necessary prongs: (1) the underlying claim of ineffective assistance

of counsel must be a “substantial” claim; (2) the “cause” for the procedural default

consists of there being “no counsel” or only “ineffective” counsel during the state

collateral review proceeding; (3) the state collateral review proceeding was the “initial”

collateral review proceeding where the IATC claim could have been brought; and (4)

INITIAL REVIEW ORDER - 7
state law requires that an IATC claim be raised in an initial-review collateral proceeding,

or by “design and operation” such claims must be raised that way, rather than on direct

appeal. Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at

any point (in a procedurally proper manner or not), must also include a citation to the

state court record where the claim was raised.

               APPLICATION TO PROCEED IN FORMA PAUPERIS

       Petitioner has requested in forma pauperis status. Good cause appearing,

Petitioner’s Application will be granted, which allows Petitioner to pay the filing fee

when and as Petitioner can afford to do so, rather than at the time of filing. Petitioner is

ordered to pay the $5.00 filing fee when Petitioner next receives funds in Petitioner’s

prison trust account.

                   REQUEST FOR APPOINTMENT OF COUNSEL

       Petitioner has also requested appointment of counsel. There is no constitutional

right to counsel in a habeas corpus action. Coleman, 501 U.S. at 755. A habeas petitioner

has a right to counsel, as provided by rule, if an evidentiary hearing is required in the

case. See Habeas Rule 8(c). In addition, the Court may exercise its discretion to appoint

counsel for an indigent petitioner in any case where required by the interests of justice. 28

U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed

turns on the petitioner’s ability to articulate the claims in light of the complexity of the



INITIAL REVIEW ORDER - 8
legal issues and the petitioner’s likelihood of success on the merits. See Weygandt v.

Look, 718 F.2d 952, 954 (9th Cir. 1983) (per curiam).

        At this point, the Court concludes that, based on the evidence currently in the

record, it will be unlikely that Petitioner will be able to meet the strict standards of 28

U.S.C. § 2254(d) for issuance of a writ of habeas corpus. Therefore, at this time the Court

will deny, without prejudice, the request for appointment of counsel.

                                               ORDER

        IT IS ORDERED:

        1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

                GRANTED. Petitioner must pay the $5.00 filing fee when Petitioner next

                receives funds in Petitioner’s prison trust account.

        2.      Petitioner’s request for appointment of counsel (contained in the Petition) is

                DENIED without prejudice.

        3.      Claim 4 of the Petition is DISMISSED for failure to allege a violation of a

                federal right.3

        4.      The Clerk of Court will serve (via ECF) a copy of the Petition (Dkt. 3),

                along with any attachments, together with a copy of this Order, on L.

                LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s registered

                ECF address.




3
 All parties have consented to the jurisdiction of a United States Magistrate Judge to conduct all
proceedings in this case, in accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73.
See Dkt. 7.
INITIAL REVIEW ORDER - 9
     5.    Within 120 days after service of the Petition, Respondent may file either of

           the following: (1) a motion for summary dismissal or partial summary

           dismissal on procedural grounds (which may be followed by an answer if

           the motion is unsuccessful); or (2) an answer and brief, on the claims that

           were adjudicated on the merits by the Idaho Supreme Court, that also

           includes a brief summary (between one paragraph and several pages) of any

           procedural defenses for any claims (which may be argued in the

           alternative). If Respondent files an answer and brief, the Court first may

           consider the claims that were adjudicated on the merits by the Idaho

           Supreme Court; for any claims that appear to warrant relief or any claims

           not disposed of on the merits that appear subject to procedural defenses, the

           Court may then determine whether those claims are barred by any

           procedural defenses and will call for additional briefing, evidence, or a

           hearing, if necessary.

     6.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time thereafter, a copy of all portions of the state court record

           previously transcribed that are relevant to a determination of the issues

           presented. Any presentence investigation reports or evaluations—which

           must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

           court record, to the extent that it is lodged in paper format, is exempt from



INITIAL REVIEW ORDER - 10
           the redaction requirements, as provided in District of Idaho Local Civil

           Rule 5.5(c).

     7.    If the response to the habeas petition is an answer, Petitioner must file a

           reply (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after

           service of the answer and brief. Respondent has the option of filing a sur-

           reply within 14 days after service of the reply. At that point, the case will

           be deemed ready for a final decision.

     8.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     9.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     10.   No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.



INITIAL REVIEW ORDER - 11
     11.   No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     12.   The parties may, but need not, file the following in this matter: (1) notices

           of non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of

           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     13.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to

           Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

           mailing certificate to each document filed with the court, showing the

           manner of service, date of service, address of service, and name of the

           person upon whom service was made, or as specified by the applicable ECF

           rules. The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly identified as

           requesting an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means

           that a party has provided a document to the court, but that the party did not

           provide a copy of the document to the other party to the litigation.)

     14.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

INITIAL REVIEW ORDER - 12
           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     15.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.

     16.   If Petitioner’s custodian changes at any point during this litigation,

           Petitioner must file a Notice of Substitution of Respondent within 28 days

           of such change, identifying the person who is substituted as Respondent.

           See Fed. R. Civ. P. 25(d); Habeas Rule 2(a).



                                               DATED: January 13, 2020

                                               _________________________
                                               Ronald E. Bush
                                               Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 13
